DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 28 depends on deleted claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation "The vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voelker (DE 102005003590 A1).
Regarding claim 15, Voelker discloses a fuel-conveying system for use in a vehicle having an internal combustion engine and a fuel tank (11) having a first region (12) and a second region (13), the fuel-conveying system comprising:
at least one primary fuel pump (15), configured to supply fuel to the internal combustion engine, at a fuel pressure; at least one suction jet pump (16) configured to convey the fuel from the first region (12) of the fuel tank (11) to the second region (12) of the fuel tank (11), the at least one suction jet pump (16) having a nozzle (see figure); and
at least one secondary fuel pump (15’), decoupled from the at least one primary fuel pump (15) and configured to: supply, as required, the at least one suction jet pump (16) with a fuel jet, and set, independently of the at least one primary fuel pump (15), a pressure of the fuel jet before the nozzle of the at least one suction jet pump (16).
Regarding claim 16, further comprising, downstream of the at least one secondary fuel pump (15’), a check valve (20’) configured to decouple a hydraulic conveying circuit of 
Regarding claim 23, wherein the at least one secondary fuel pump (15’) is arranged proximate the at least one primary fuel pump (15).
Regarding claim 27, the fuel tank having the fuel-conveying system (10) as claimed in claim 15.
Regarding claim 28, Voelker teaches a vehicle having the fuel tank (11)  as claimed in claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 17-18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (DE 102005003590 A1) in view of Kobayashi et al. (US 2008/0236550 A1).
Regarding claim 17, Voelker discloses all the limitations as applied to claim 15, but is silent as to the secondary fuel pump is less powerful than the primary fuel pump.
Kobayashi discloses a vehicle fuel supply system including a saddle-shaped fuel tank (11) comprised of a main chamber (13) having a main pump (21) and a sub-pump (22).
The sub-pump (22) is an auxiliary fuel pump that drives in times of high engine speed (paragraph [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voelker by using a less powerful secondary pump (auxiliary pump) as disclosed by Kobayashi to provide the necessary fuel for both high-output and low-output engine operation by driving either only the primary fuel pump or both the primary and secondary fuel pumps.
Regarding claim 18, further comprising, downstream of the at least one secondary fuel pump (15’) and before the check valve (20’), a first line connection point (17’), from which at least one line (26’) leads away to the at least one suction jet pump (16’).


Regarding claim 25, wherein the control (19) or regulation is realized using at least one characteristic map, one characteristic curve and/or one fixed value, taking into account an operating point of the suction jet pump being controlled or regulated.
Regarding claim 26, wherein the control (19) or regulation is realized on the basis of current (18, 18’).
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker in view of Kobayashi  as applied to claims 15-18 above, and further in view of Schueler et al. (US 2003/0159681 A1).
Voelker in view of Kobayashi discloses all the limitations as applied to claims 15-18 above, but is silent as to two connection lines lead away from a single connection point. 
Schueler discloses at least one suction jet pump (13, 15) comprises a first suction jet pump (13) and a second suction jet pump (15), and, from the first line connection point (see figure 1), a first line (21) leads away to the first suction jet pump (13) and a second line (21) leads away to the second suction jet pump (15); see figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voelker in view of Kobayashi by using a sing connection point to the first and second suction jet pumps in order to reduce the number of connection points and thereby reduce the possibility of fuel leaks.


Regarding claim 21, wherein the first suction jet pump (13) is arranged in or on a swirl pot (5) of a fuel-conveying unit; see Schueler, figure 1.
Regarding claim 22, wherein the first suction jet pump (13) is provided in or on the swirl pot (5) of the fuel-conveying unit (5) in the first region (3) of a fuel tank (1,Schueler), whereas the second suction jet pump (16, Voelker) is provided in the second region (13) of the fuel tank (11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose saddle-shaped fuel tank with one or two fuel pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747